Exhibit 10.67

KID BRANDS, INC.

RESTRICTED STOCK AGREEMENT

Date of Grant:             , 20        

RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of the date set forth
above, between Kid Brands, Inc., a New Jersey corporation (the “Company”), and
the Grantee whose name appears on the signature page hereof (the “Grantee”).

1. Confirmation of Grant. The Company hereby confirms the grant to the Grantee,
effective as of the date set forth above, of             shares of its Common
Stock, stated value $0.10 per share, of the Company (“Common Stock”), subject to
the terms and conditions of this Agreement and the Plan (defined below). The
Common Stock granted hereunder (the “Restricted Stock”) is issued under and
subject to the terms and conditions of the Company’s 2013 Equity Incentive Plan
(the “Plan”), which is incorporated into this Agreement by reference. Unless
otherwise defined in this Agreement, capitalized terms used herein shall have
the meanings ascribed to them in the Plan. If there is any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan will
govern. The Grantee acknowledges receipt of a copy of the Plan.

2. Vesting. Except as provided in Sections 3 below (or pursuant to Section 14 of
the Plan), the Restricted Stock shall vest ratably over     years (    % of
aggregate grant per year), commencing on the first anniversary of the Date of
Grant set forth above.

3. Forfeiture of Restricted Stock; Acceleration of Lapse of Restrictions.

(a) Termination of Employment. Except as provided in Section 3(b) below, in the
event that the employment of the Grantee with a Participating Company is
terminated for any reason (not including an authorized leave of absence) prior
to the lapse of all or part of the restrictions on such Grantee’s Restricted
Stock pursuant to Section 2 above, any such non-vested Restricted Stock shall be
forfeited immediately thereafter and all rights of the Grantee to such forfeited
Restricted Stock shall terminate without payment of consideration by the Company
immediately after such termination.

(b) Death or Disability. Notwithstanding the provisions of Section 3(a) above,
in the event that the employment of the Grantee with a Participating Company is
terminated as a result of such Grantee’s death or Disability prior to the lapse
of all or part of the restrictions on the Restricted Stock, all such
restrictions shall lapse (i.e., all unvested Restricted Stock shall become fully
vested) on the date of the Grantee’s death or Disability, as applicable.

(c) Acceleration. The Committee may, at any time in its sole discretion,
accelerate the time at which any or all restrictions will lapse or remove any of
all of such restrictions with respect to the Restricted Stock.

 

1



--------------------------------------------------------------------------------

4. Manner of Issuance. Shares representing the Restricted Stock shall be issued
in the name of the Grantee as soon as reasonably practicable after the Award is
granted; provided that prior to such issuance, the Grantee has executed this
Agreement, has delivered a duly signed stock power, endorsed in blank (in the
form attached hereto as Exhibit A), relating to the Common Stock covered by the
Award, and, in the sole discretion of the Committee, has executed an escrow
agreement and any other documents which the Committee may require as a condition
to the issuance of such shares. In the sole discretion of the Committee, shares
issued in connection with the award of Restricted Stock evidenced hereby shall
be deposited together with the stock powers with an escrow agent (which may be
the Company) designated by the Committee, until such time as all restrictions
with respect thereto lapse, unless such shares are earlier forfeited in
accordance with the terms of this Agreement. The Committee may also require that
the stock certificates evidencing such shares (or book entries) bear restrictive
legends until the restrictions thereon shall have lapsed.

5. Transferability. Until the date that the restrictions of the Restricted Stock
lapse pursuant to the terms hereof, none of the Restricted Stock may be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, and any
purported sale, assignment, transfer, pledge, hypothecation or other disposition
shall be void and unenforceable against the Company, and no attempt to transfer
the Restricted Stock, whether voluntarily or involuntarily, by operation of law
or otherwise, shall vest the purported transferee with any interest or right in
or with respect to the Restricted Stock. Notwithstanding the foregoing, the
Grantee may designate a beneficiary or beneficiaries to exercise the rights of
the Grantee and receive any property distributable with respect to the
Restricted Stock upon the death of the Grantee, and such property shall be
transferable to such beneficiary or beneficiaries or to the person or persons
entitled thereto by the laws of descent and distribution, and none of the
limitations of the preceding sentence shall in such event apply to such Common
Stock or other property. The Grantee acknowledges and agrees that a violation of
this Section 5 will cause the Company irreparable injury for which adequate
remedy at law is not available. Accordingly, the Grantee agrees that the Company
shall be entitled to an injunction, restraining order or other equitable relief,
without the posting of any bond, to prevent the breach of this Section 5 and to
enforce the terms and provisions hereof in any court of competent jurisdiction
in the United States or any state thereof, in addition to any other remedy to
which it may be entitled at law or equity.

6. Rights as Shareholder. Subject to the restrictions set forth in this
Agreement and the Plan, the Grantee shall have all of the rights as a
shareholder of the Company with respect to the shares of Restricted Stock
subject to this Agreement, including the right to vote such shares and receive
dividends to the extent paid by the Board of Directors on the Common Stock.

7. Tax Withholding. If a Participating Company is required to withhold any
amount under the laws and regulations of the United States, any jurisdiction
thereof or local government with respect to the issuance of or lapse of
restrictions with respect to the Restricted Stock (“Withholding Taxes”), the
Grantee shall be required to remit to the applicable Participating Company an
amount sufficient to satisfy the employer’s Withholding Tax requirements. The
applicable Participating Company shall have the right to require the payment of
any such Withholding Taxes before issuing any Restricted Stock or removing the
restrictions with respect thereto. Notwithstanding the foregoing, the Committee
may, in its sole discretion, in lieu of all or any portion of a cash payment in
respect of Withholding Taxes, permit the Grantee to elect to have the Company
withhold shares (or allow the return of shares of Common Stock) having an
aggregate Fair Market Value, determined on the date the obligation to withhold
or pay such taxes arises, equal to the amount (or portion thereof) required to
be withheld. Any fraction of a share of Common Stock which would be required to
satisfy the Grantee’s Withholding Tax obligation shall be disregarded and the
remaining amount due shall be paid in cash by the Grantee.

 

2



--------------------------------------------------------------------------------

8. Adjustments.

The Restricted Stock and this Agreement are subject to, and governed by, the
provisions of Section 14 (Dilution and Other Adjustments) of the Plan.

9. Authority of Committee. Subject to the limitations set forth in the Plan, the
Committee is vested with absolute discretion and authority to interpret the Plan
and make all determinations necessary or advisable for the administration
thereof. Any determination of the Committee in the administration of the Plan,
as described therein, shall be final, conclusive and binding upon the Grantee
and any person claiming under or through the Grantee, including, without
limitation, as to any adjustments pursuant to Section 14 of the Plan.

10. No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment or service by any Participating Company nor limit in any way the
right of any Participating Company to terminate or modify the employment or
retention of the Grantee at any time, with or without Cause. By accepting the
Restricted Stock, the Grantee expressly acknowledges that there is no obligation
on the part of any Participating Company to continue the Plan and/or grant any
additional Awards to the Grantee.

11. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for Restricted Stock hereunder unless the
issuance and/or delivery of such certificate complies with all applicable legal
requirements including, without limitation, compliance with the provisions of
applicable state securities laws, the Securities Act of 1933, as amended (the
“Securities Act”), the Securities Exchange Act of 1934, as amended, and the
requirements of the exchanges, if any, on which the Company’s shares of Common
Stock may, at that time, be listed.

12. Disposition of Common Stock. Notwithstanding anything contained in the Plan
or herein to the contrary, in the event that the disposition of shares of Common
Stock acquired pursuant to the vesting of all or a portion of the Restricted
Stock is not covered by a then current registration statement under the
Securities Act, and is not otherwise exempt from such registration, such shares
shall be restricted against transfer to the extent required by the Securities
Act and Rule 144 or other regulations thereunder. The certificates (or book
entries) evidencing any of such shares shall be appropriately amended or have an
appropriate legend placed thereon to reflect their status as restricted
securities as aforesaid.

 

3



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):

if to the Company, to it at:

Kid Brands, Inc.

One Meadowlands Plaza, 8th Floor

East Rutherford, New Jersey 07073

Attention:    Secretary

Fax no.:       201-405-7377

E-mail address: jsfriedman@kidbrands.com

if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.

Any notice given (i) after 5:00 p.m. local time on any business day or (ii) on a
day that is not a business day, will be deemed to have been given on the next
following business day.

(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(c) Amendment. The Committee may at any time alter or amend this Agreement to
the extent permitted by the Plan and applicable law. No termination, suspension,
modification or amendment of the Plan or this Agreement shall impair or
adversely affect any right acquired by the Grantee or such Grantee’s permitted
transferees before the date of termination, suspension, modification or
amendment unless the consent of the Grantee or such transferee is obtained. It
is conclusively presumed that any adjustment for changes in capitalization
provided for in Section 14 of the Plan does not adversely affect any right of
the Grantee or such transferee.

(d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee without the prior written consent of the Company.

(e) Applicable Law. To the extent the federal laws of the United Stated do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey, regardless of conflicts of
law principles thereof.

 

4



--------------------------------------------------------------------------------

(f) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(g) Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in pdf format) will be deemed to be original signatures for all
purposes hereunder.

(h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

(i) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.

(j) Section 83(b) Election. If the Grantee makes an election under Section 83(b)
of the Code, or any successor section thereto, the Grantee shall deliver a copy
of such election to the Company promptly after filing such election with the
Internal Revenue Service.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.

 

KID BRANDS, INC. By:                                          
                                       Name:   Title:  

 

GRANTEE

 

 

Address of Grantee:

 

 

Fax No.:   E-Mail:  

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AGREEMENT

STOCK POWER

FOR VALUE RECEIVED, the undersigned,             , hereby sells, assigns and
transfers unto KID BRANDS, INC., a New Jersey corporation (the “Company”),
            shares of the common stock of the Company, stated value $0.10 per
share, standing in its name on the books of said corporation represented by
Certificate No.    herewith and does hereby irrevocably constitute and appoint
            to transfer the said stock on the books of the within named
corporation with full power of substitution in the premises.

Dated:             , 20    

 

 

 

    Signature of Holder  

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this stock power is to enable the Company to enforce the
forfeiture provisions of the restricted stock to which the restricted stock
agreement pertains, without requiring additional signatures on the part of the
Grantee.

 

7